
	
		I
		112th CONGRESS
		1st Session
		H. R. 1889
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  excise tax on highway motor fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gas Tax Holiday
			 Act.
		2.Suspension of
			 fuel taxes on highway motor fuels
			(a)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on motor and aviation fuels) is amended by
			 adding at the end the following new subsection:
				
					(f)Suspension of
				highway motor fuel taxes
						(1)In
				generalDuring the suspension period, the tax imposed by section
				4041 or 4081 on highway motor fuel shall be suspended.
						(2)DefinitionsFor
				purposes of this subsection—
							(A)Suspension
				periodThe term suspension period means the 45-day
				period beginning 7 days after the date of enactment of this subsection.
							(B)Highway motor
				fuelThe term highway motor fuel means any fuel
				subject to tax under section 4041 or 4081 other than aviation gasoline and
				aviation-grade
				kerosene.
							.
			(b)Maintenance of
			 trust funds deposits; amounts appropriated to trust funds treated as
			 taxes
				(1)In
			 generalThere is hereby
			 appropriated (out of any money in the Treasury not otherwise appropriated) to
			 each trust fund which would (but for this subsection) receive reduced revenues
			 as a result of a suspension in a rate of tax by reason of section 4081(f)(1) of
			 the Internal Revenue Code of 1986 (as added by this section) an amount equal to
			 such reduction in revenues. Amounts appropriated by the preceding sentence to
			 any trust fund—
					(A)shall be transferred from the general fund
			 at such times and in such manner as to replicate to the extent possible the
			 transfers which would have occurred had subsection (a) not been enacted,
			 and
					(B)shall be treated
			 for all purposes of Federal law as taxes received under the appropriate section
			 referred to in such section 4081(f)(1).
					(2)Mitigation of
			 potential impact on trust fundsAppropriations by paragraph (1)
			 shall include such amounts as are necessary to mitigate potential impacts on
			 such trust funds due to incurring costs associated with such reduction in
			 revenues.
				(c)Consumers to
			 benefit from suspensionIt is
			 the sense of Congress that consumers should immediately receive the benefit of
			 the 18.4 cents per gallon tax reduction by reason of the amendment made by
			 section (a).
			(d)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			(e)Floor stock
			 refunds
				(1)In
			 generalIf—
					(A)before the tax
			 suspension date, tax has been imposed under section 4081 of the Internal
			 Revenue Code of 1986 on any highway motor fuel, and
					(B)on such date such
			 fuel is held by a dealer and has not been used and is intended for sale,
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this subsection referred to as the taxpayer) an
			 amount equal to the excess of the tax paid by the taxpayer over the tax which
			 would be imposed on such fuel had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—
					(A)claim therefor is filed with the Secretary
			 of the Treasury before the date which is 6 months after the tax suspension date
			 based on a request submitted to the taxpayer before the date which is 3 months
			 after the tax suspension date by the dealer who held the highway motor fuel on
			 such date, and
					(B)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
					(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this subsection with respect to any highway motor fuel in retail stocks
			 held at the place where intended to be sold at retail.
				(4)DefinitionsFor
			 purposes of this subsection—
					(A)Tax suspension
			 dateThe term tax suspension date means the first
			 day of any suspension period in effect under section 4081(f) of the Internal
			 Revenue Code of 1986 (as added by subsection (a) of this section).
					(B)Other
			 termsThe terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code.
					(5)Certain rules to
			 applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
				(f)Floor stocks
			 tax
				(1)Imposition of
			 taxIn the case of any
			 highway motor fuel which is held on the tax restoration date by any person,
			 there is hereby imposed a floor stocks tax equal to the excess of the tax which
			 would be imposed on such fuel had the taxable event occurred on such date over
			 the tax (if any) previously paid (and not credited or refunded) on such
			 fuel.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxThe person holding highway motor fuel on the tax restoration
			 date to which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the 45th day after the tax restoration date.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)Tax restoration
			 dateThe term tax restoration date means the first
			 day after the end of the suspension period (as defined in section 4081(f) of
			 the Internal Revenue Code of 1986).
					(B)Highway motor
			 fuelThe term highway motor fuel has the meaning
			 given to such term by section 4081(f) of such Code.
					(C)Held by a
			 personA highway motor fuel shall be considered as held by a
			 person if title thereto has passed to such person (whether or not delivery to
			 the person has been made).
					(D)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 any highway motor fuel held by any person exclusively for any use to the extent
			 a credit or refund of the tax is allowable for such use.
				(5)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1) on any highway
			 motor fuel held on the tax restoration date by any person if the aggregate
			 amount of such highway motor fuel held by such person on such date does not
			 exceed 2,000 gallons. The preceding sentence shall apply only if such person
			 submits to the Secretary (at the time and in the manner required by the
			 Secretary) such information as the Secretary shall require for purposes of this
			 subparagraph.
					(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account any highway motor fuel held by any person which is exempt from the
			 tax imposed by paragraph (1) by reason of paragraph (4).
					(C)Controlled
			 groupsFor purposes of this subsection—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of subparagraph (A) shall apply
			 to a group of persons under common control if 1 or more of such persons is not
			 a corporation.
						(6)Other laws
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this subsection,
			 apply with respect to the floor stock taxes imposed by paragraph (1) to the
			 same extent as if such taxes were imposed by such section.
				3.Denial of tax
			 benefits to certain oil and gas companies
			(a)Amortization of
			 geological and geophysical expenditures
				(1)In
			 generalSubparagraph (A) of
			 section 167(h)(5) of the Internal Revenue Code of 1986 is amended by inserting
			 (and for the 1-year period beginning on the date of enactment of the
			 Gas Tax Holiday Act, any
			 company which is not a small, independent oil and gas company) after
			 major integrated oil company,.
				(2)Conforming
			 amendmentThe heading for paragraph (5) of section 167(h) of such
			 Code is amended by inserting and other large taxpayers.
				(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after the date of the enactment of this Act.
				(b)Producing oil
			 and gas from marginal wells
				(1)In
			 generalSection 45I of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(e)Exception for
				taxpayer who is not small, independent oil and gas company
							(1)In
				generalIn the case of the
				first taxable year beginning after the date of the enactment of the
				Gas Tax Holiday Act, subsection
				(a) shall not apply to any taxpayer which is not a small, independent oil and
				gas company.
							(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
							.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to credits determined for taxable years beginning
			 after the date of the enactment of this Act.
				(c)Enhanced oil
			 recovery credit
				(1)In
			 generalSection 43 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Exception for
				taxpayer who is not small, independent oil and gas company
							(1)In
				generalIn the case of the
				first taxable year beginning after the date of the enactment of the
				Gas Tax Holiday Act, subsection
				(a) shall not apply to any taxpayer which is not a small, independent oil and
				gas company.
							(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
							.
				(2)Effective
			 dateThe amendments made by
			 this subsection shall apply to amounts paid or incurred in taxable years
			 beginning after the date of the enactment of this Act.
				(d)Intangible
			 drilling and development costs in the case of oil and gas wells
				(1)In
			 generalSubsection (c) of
			 section 263 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: This subsection shall not apply to
			 amounts paid or incurred by a taxpayer for the 1-year period beginning on the
			 date of the enactment of the Gas Tax Holiday
			 Act which is not a small, independent oil and gas company,
			 determined by deeming all persons treated as a single employer under
			 subsections (a) and (b) of section 52 as 1 person..
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to amounts paid or incurred in taxable years
			 beginning after the date of the enactment of this Act.
				(e)Percentage
			 depletion
				(1)In
			 generalSection 613A of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(f)Exception for
				taxpayer who is not small, independent oil and gas company
							(1)In
				generalIn the case of the
				first taxable year beginning after the date of the enactment of the
				Gas Tax Holiday Act, this
				section and section 611 shall not apply to any taxpayer which is not a small,
				independent oil and gas company.
							(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
							.
				(2)Conforming
			 amendmentSection 613A(c)(1) of such Code is amended by striking
			 subsection (d) and inserting subsections (d) and
			 (f).
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(f)Tertiary
			 injectants
				(1)In
			 generalSection 193 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(d)Exception for
				taxpayer who is not small, independent oil and gas company
							(1)In
				generalIn the case of the
				first taxable year beginning after the date of the enactment of the
				Gas Tax Holiday Act, subsection
				(a) shall not apply to any taxpayer which is not a small, independent oil and
				gas company.
							(2)Exception for
				qualified carbon dioxide disposed in secure geological
				storageParagraph (1) shall not apply in the case of any
				qualified tertiary injectant expense paid or incurred for any tertiary
				injectant is qualified carbon dioxide (as defined in section 45Q(b)) which is
				disposed of by the taxpayer in secure geological storage (as defined by section
				45Q(d)).
							(3)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
							.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to expenses incurred after the date of the
			 enactment of this Act.
				(g)Passive activity
			 losses and credits limitedParagraph (3) of section 469(c) of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(C)Exception for
				taxpayer who is not small, independent oil and gas company
						(i)In
				generalIn the case of the
				first taxable year beginning after the date of the enactment of the
				Gas Tax Holiday Act,
				subparagraph (A) shall not apply to any taxpayer which is not a small,
				independent oil and gas company.
						(ii)Aggregation
				ruleFor purposes of clause
				(i), all persons treated as a single employer under subsections (a) and (b) of
				section 52 shall be treated as 1
				person.
						.
			(h)Income
			 attributable to domestic production activities
				(1)In
			 generalSection 199 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(e)Exception for
				taxpayer who is not small, independent oil and gas companyIn the case of the first taxable year
				beginning after the date of the enactment of the
				Gas Tax Holiday Act, subsection
				(a) shall not apply to the income derived from the production, transportation,
				or distribution of oil, natural gas, or any primary product (within the meaning
				of subsection (d)(9)) thereof by any taxpayer which is an oil and gas company
				which is not a small, independent oil and gas
				company.
						.
				(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(i)Prohibition on
			 using last-In, first-Out accounting for major integrated oil companies
				(1)In
			 generalSection 472 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(h)Certain oil
				companiesNotwithstanding any
				other provision of this section, an oil and gas company which is not a small,
				independent oil and gas company may not use the method provided in subsection
				(b) in inventorying of any
				goods.
						.
				(2)Effective date
			 and special rule
					(A)In
			 generalThe amendment made by paragraph (1) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(B)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendment made by this paragraph to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(i)such
			 change shall be treated as initiated by the taxpayer,
						(ii)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(iii)the net amount
			 of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 shall be taken into account
			 ratably over a period (not greater than 8 taxable years) beginning with such
			 first taxable year.
						(j)Modifications of
			 foreign tax credit rules applicable to dual capacity taxpayers
				(1)In
			 generalSection 901 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (n) as subsection (o) and by inserting
			 after subsection (m) the following new subsection:
					
						(n)Special rules
				relating to dual capacity taxpayers
							(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer to a foreign country or
				possession of the United States for any period with respect to combined foreign
				oil and gas income (as defined in section 907(b)(1)) shall not be considered a
				tax to the extent such amount exceeds the amount (determined in accordance with
				regulations) which would have been required to be paid if the taxpayer were not
				a dual capacity taxpayer.
							(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
								(A)is subject to a
				levy of such country or possession, and
								(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or
				possession.
								.
				(2)Effective
			 date
					(A)In
			 generalThe amendments made by this subsection shall apply to
			 taxes paid or accrued in taxable years beginning after the date of the
			 enactment of this Act.
					(B)Contrary treaty
			 obligations upheldThe amendments made by this subsection shall
			 not apply to the extent contrary to any treaty obligation of the United
			 States.
					4.Rules relating to
			 receipts and expenditures from Treasury
			(a)Extension of
			 section 3 provisionsIf the Secretary of the Treasury determines
			 that the expenditures from the Federal Treasury required to carry out the
			 provisions of section 2 of this Act are greater than the revenues raised by the
			 provisions of section 3 of this Act, the Secretary shall extend the period for
			 which the provisions of section 3 are effective for such time as the Secretary
			 determines is necessary to raise sufficient revenues to equal such
			 expenditures.
			(b)Use of excess
			 revenues for debt reductionThe excess revenues from the suspension of
			 tax subsidies for oil and gas by reason of the amendments made by section 3
			 over the expenditures required to carry out the provisions of section 2 shall
			 remain in the Treasury for purposes of debt reduction.
			
